IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-31451



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHANEY L. PHILLIPS,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 97-CR-68-1-B
                        --------------------
                          October 10, 2001

Before DUHÉ and BENAVIDES, Circuit Judges, and RESTANI*, District
Judge.

PER CURIAM:**

     Chaney L. Phillips appeals his sentence for his convictions

of conspiracy to commit mail fraud, mail fraud, and engaging in

an illegal monetary transaction.   Phillips challenges the

district court’s findings and corresponding increases to his

offense level on the Count Three conviction pursuant to U.S.S.G.

§§ 3B1.1(a), 3C1.1, 3B1.3, and 2S1.2(b)(1)(B).    Phillips contends

also that the district court should have sentenced him based on


     *
          Judge, U.S. Court of International Trade, sitting by
designation.
     **
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the fraud guideline rather than on the money-laundering

guideline.

     We review for clear error the district court’s determination

under U.S.S.G. § 3B1.1(a) that Phillips was an organizer or

leader of criminal activity that was otherwise extensive.      See

United States v. Davis, 226 F.3d 346, 360 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1161 (2001).    The district court properly

considered all conduct linked to the transaction, even if the

conduct fell    “outside the four corners of the conviction

itself.”   United States v. Mir, 919 F.2d 940, 946 (5th Cir.

1990).   Phillips has not shown clear error in the district

court’s finding that the criminal activity was otherwise

extensive.     See United States v. Allibhai,   939 F.2d 244, 252-53

(5th Cir. 1991); U.S.S.G. § 3B1.1, comment. (n.3).

     We review the district court’s factual finding that a

defendant has obstructed justice under U.S.S.G. § 3C1.1 for clear

error.   United States v. Storm, 36 F.3d 1289, 1295 (5th Cir.

1994).   Section “3C1.1 does not require the obstructive conduct

to be directly related to the offense of conviction.”      United

States v. Upton, 91 F.3d 677, 688 (5th Cir. 1996).      There was a

sufficient nexus between the fraud and Phillips’ Count Three

conduct.   Phillips has not shown that district court’s finding

that he obstructed justice with respect to Count Three was

clearly erroneous.     See United States v. Valencia, 44 F.3d 269,

272 (5th Cir. 1995) (finding on sentencing factor is not clearly




                                   2
erroneous if finding is plausible in light of the record read as

a whole).

     Phillips challenges the two-level increase applied pursuant

to U.S.S.G. § 3B1.3 to his offense level on Count Three for abuse

of a position of trust.    Phillips asserts that he did not do

anything to significantly facilitate Emerson C. Newman’s

negotiation of the $15,000 life insurance benefit check and that

any abuse of trust occurred in connection with the fraud

offenses.

     We review the district court’s enhancement under U.S.S.G.

§ 3B1.1 for clear error.    See United States v. Iloani, 143 F.3d

921, 922 (5th Cir. 1998).    Phillips held the position of tax

assessor for St. Helena Parish, a position that qualifies as

being characterized by the privilege of exercising “substantial

discretionary judgment that is ordinarily given considerable

deference.”   Iloani, 143 F.3d at 922-23 (quotation marks and

citation omitted); United States v. Phillips, 219 F.3d 404, 407

(5th Cir. 2000).    Phillips underwrote the steps that were

necessary for Emerson C. Newman to obtain the check for the life

insurance money upon Jean Newman’s death.    See Phillips, 219 F.3d

at 417.   Phillips has not shown clear error regarding the

district court’s imposition of the two-level increase under

U.S.S.G. § 3B1.1.

     In his challenge to the district court’s imposition of a

two-level increase pursuant to U.S.S.G. § 2S1.2(b)(1)(B),

Phillips contends that the Government did not prove that he knew


                                  3
that the criminally derived property, i.e., the $15,000 life

insurance check, was the proceeds of specified unlawful activity.

The presentence report contained sufficient information to

warrant the increase, and Phillips has not provided reliable

evidence to rebut the presentence report.   See United States v.

Vital, 68 F.3d 114, 120 (5th Cir. 1995) (PSR considered reliable

evidence, which the district court can rely on for sentencing

purposes; defendant must submit affidavits or other evidence to

rebut information in PSR).

     Finally, Phillips contends that the nature of his crimes was

fraud and that the district court erred by sentencing him under

the money laundering guideline for crimes that were outside the

heartland of the money-laundering guideline.   Phillips has not

identified anything in the record to indicate that the district

court believed that it lacked the authority to depart.   See

Davis, 226 F.3d at 359.   Accordingly, the judgment of the

district court is AFFIRMED.




                                 4